Citation Nr: 0917319	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1989 to 
September 1994.  He is a Persian Gulf War veteran.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant was represented by the 
American Legion in this appeal prior to January 28, 2009.  
The appellant, an incarcerated veteran, terminated his 
representation with that organization and indicated that he 
would seek other representation.  The appeal was certified to 
the Board on February 12, 2009.  On March 19, 2009, VA 
received VA Form 21-22, wherein the appellant appointed the 
African American PTSD Association as his representative in 
the above matter.  As this appointment was received within 90 
days of certification of the appeal remand is necessary.

As remand is necessary, the appellant is advised that he may 
also submit additional information or evidence in support of 
his claim.  The appellant seeks service connection for PTSD 
due to experiences in the Persian Gulf War.  He reports in 
his letter dated March 2007 that he was sent to Iraq "with 
the purpose of fighting on the ground" although he does not 
specifically report any participation in a fight or encounter 
with the enemy.  The appellant is reminded that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  The appellant is further reminded that a 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors where he did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat; in such circumstances, it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).
Service personnel records show that the appellant served in 
Kingdom of Saudi Arabia from February 15 to May 18, 1991.  
These records further show that he was assigned to the 24th 
Quartermaster Company.  Form DD 214 shows that the appellant 
was automated supply specialist and that he received the Army 
Service Ribbon, National Defense Service Medal, Army 
Achievement Medal, Southwest Asia Service Medal with 2 bronze 
service stars, Kuwait Liberation Medal, and Overseas Service 
Ribbon.

The appellant reported in March 2007 the following stressors 
as causing his PTSD:
*	Seeing burning pipelines from the window of his airplane 
upon his arrival in Tel Aviv [Israel].
*	Hearing a scud alert on the radio that said "Scud 
Alert, Dawn your Mask" and then hearing a loud 
explosion.
*	Difficulty and frustration with having been sent as a 
detachment to different units and feeling like an 
outsider.
*	Seeing bright yellow light of an Apache helicopter 
overhead and seeing in the distance the ground light up 
from bombs.
*	Seeing several vehicles that were twisted and charred, 
and a burnt body in one vehicle.

VA treatment records reflect that the appellant reported in 
February 2005 that he had been deployed to the war zone in 
Operation Desert Storm as a supply truck driver.  Also, in 
February 2005, the appellant reported that he had concerns 
about PTSD, but stated that he cannot remember many things 
about his time in Desert Storm.  In March 2005, the appellant 
reported that he served in Desert Storm; he denied combat 
service, but indicated that he had seen a burned body that 
was barely recognizable.  He complained that his time in 
Desert Storm was difficult because he was detached from his 
unit and felt that he never fit in with any of the other 
units.  He further complained that he felt isolated and 
lonely during Desert Storm and that these feeling have 
persisted since that time.  In April 2005, the appellant 
reported he served during the Persian Gulf War and that he 
went to the front to deliver supplies.

The U.S. Armed Services Center for Unit Records Research 
(CURR) indicated that there were Scud missile attacks on 
February 11 and 19, 1991.  CURR was unable to locate any 
combat unit records that provided any operational or base 
camp information concerning the 24th Quartermaster Company 
during the war.

In view of the nature of the claim, and the above evidence, 
the Board believes that the appellant should be advised of 
the types of evidence that he may submit to support the 
occurrence of the claimed stressors, to include lay 
statements, letters sent to family or friends, and medical 
records.  The Board observes that the VCAA notices of record 
do not set forth the requirements of 38 C.F.R. § 3.304(f), 
and have not specifically advised the appellant of the types 
of evidence he may submit to support the occurrence of any 
claimed non-combat related stressors.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
VCAA letter on claims for PTSD that 
includes the requirements of 38 C.F.R. 
§ 3.304(f), and which advises him of the 
types of evidence that he may submit to 
support the occurrence of non-combat 
related stressors, to include lay 
statements, letters sent to family and 
friends, medical records, etc.  If 
additional information or evidence is 
received, the RO should readjudicated the 
claim and, if necessary, prepare a 
Supplemental Statement of the Case.

2.  Thereafter, this case should be 
forwarded to the African American PTSD 
Association for review by a representative 
and preparation of a statement on the 
appellant's behalf, which must be 
associated with the claims folder.

3.  If no additional evidence or 
information is received from the 
appellant, and following preparation of a 
statement by the appellant's 
representative, the case should be 
returned to the Board for appropriate 
action

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




